Action to recover as damages the premiums paid on a policy of life insurance issued by the defendant company.
These issues were submitted:
1. Was the application for the policy of insurance on the life of Harriet Groves, wife of Henry Groves, procured by the false and fraudulent representations of the defendant's agent, as represented: Answer: Yes.
2. Did the plaintiff waive her right to rely upon said fraudulent representations? Answer: No.
3. In what amount, if any, is the defendant indebted to the plaintiff? Answer: $26, with interest at 4 per cent from maturity.
From the judgment rendered defendant appealed.
We have examined with care the record, the evidence, and the assignments of error in this case; also in case of H. L. Groves against same defendant, in which a judgment for $52 was rendered, and also in case of Addie May Groves against same defendant, in which judgment was rendered for $26.
As stated upon the argument, the three appeals present the same controversy. We have examined with especial care the brief of the learned counsel for defendant.
We are unable to differentiate in any way these appeals from (564) the other cases against same defendant.
In trying the case, we think his Honor followed the adjudications we have heretofore made. Caldwell v. Insurance Co., 140 N.C. 100; McGowan v.Insurance Co., 141 N.C. 367; Austin v. Insurance Co., 148 N.C. 24;Jones v. Insurance Co., 153 N.C. 388; Wilson v. Insurance Co., 155 N.C. 173.
No error. *Page 444